 Exhibit 10.1

 

Amendment No. 6

to

Tranche A Senior Unsecured Convertible Notes and Tranche B Senior Unsecured
Convertible Notes

This Amendment No. 6 to Tranche A Senior Unsecured Convertible Notes and Tranche
B Senior Unsecured Convertible Notes (this “Amendment”) is entered into
effective as of February 29, 2012 (the “Effective Date”), by and among Genesis
Biopharma, Inc., a Nevada corporation (the “Company”), and the parties set forth
on the signature page hereto as the “Holders” (the “Holders”).

Background

A. The Company and the Holders are the parties to the (A) Tranche A Senior
Unsecured Convertible Notes (the “Tranche A Notes”) and (B) Tranche B Senior
Unsecured Convertible Notes (the “Tranche B Notes”), each as amended by
Amendment No. 1 to Tranche A Senior Unsecured Convertible Notes and Tranche B
Senior Unsecured Convertible Notes, dated as of November 30, 2011, Amendment No.
2 to Tranche A Senior Unsecured Convertible Notes and Tranche B Senior Unsecured
Convertible Notes, dated as of December 19, 2011, Amendment No. 3 to Tranche A
Senior Unsecured Convertible Notes and Tranche B Senior Unsecured Convertible
Notes, dated as of January 5, 2012, Amendment No. 4 to Tranche A Senior
Unsecured Convertible Notes and Tranche B Senior Unsecured Convertible Notes,
dated as of January 13, 2012 and Amendment No. 4 to Tranche A Senior Unsecured
Convertible Notes and Tranche B Senior Unsecured Convertible Notes, dated as of
January 31, 2012.

B. The Holders own all of the currently outstanding Tranche A Notes and Tranche
B Notes.

C. The Company and the Holders wish to further amend the Tranche A Notes and the
Tranche B Notes as set forth in this Amendment.

Agreement

The Company and the Holders agree as follows:

1. The capitalized term “Maturity Date” as defined in Section 1 of each of the
Tranche A Notes is hereby amended and hereafter shall be defined to be March 13,
2012.

2. The capitalized term “Maturity Date” as defined in Section 1 of each of the
Tranche B Notes is hereby amended and hereafter shall be defined to be March 13,
2012.

3. Section 3(b)(ii) of each of the Tranche A Notes is hereby deleted in its
entirety and replaced by the following:

““Conversion Price” means, as of any Conversion Date (as defined below) or other
date of determination, $1.25, subject to adjustment as provided herein.
Notwithstanding the foregoing, if at any time after the Issuance Date the
Company consummates one or more equity financings (each, a “Qualified
Offering”), or the Company issues securities to any consultants, officers,
directors, employees or third parties (“Other Parties”), for a price per share
that is below the fair market value of the Common Stock as measured by the
Closing Sale Price on the date of each such issuance, the Conversion Price shall
be adjusted to the lesser of (i) $1.25 and (ii) seventy-five percent (75%) of
the purchase price per share of Common Stock payable by the investors in each
such subsequent equity financing or by such Other Parties. In case any Option is
issued in connection with the sale of Common Stock in a Qualified Offering,
together comprising one integrated transaction, the value assigned to any such
Option (the “Option Value”) shall be calculated using the Black-Scholes model
using a “volatility” of 100 and a “risk free rate” of 2.3% and, for purposes of
determining the Conversion Price, the purchase price per share of Common Stock
shall equal the amount paid per share of Common Stock in the Qualified Offering
minus the Option Value. For the avoidance of doubt, the Conversion Price shall
be adjusted pursuant to this Section 3(b)(ii) for each Qualified Offering.”





 

4. Section 3(b)(ii) of each of the Tranche B Notes is hereby deleted in its
entirety and replaced by the following:

““Conversion Price” means, as of any Conversion Date (as defined below) or other
date of determination, $1.25, subject to adjustment as provided herein.
Notwithstanding the foregoing, if at any time after the Issuance Date the
Company consummates one ore more equity financings (each a “Qualified
Offering”), or the Company issues securities to any consultants, officers,
directors, employees or third parties (“Other Parties”), for a price per share
that is below the fair market value of the Common Stock as measured by the
Closing Sale Price on the date of each such issuance, the Conversion Price shall
be adjusted to the lesser of (i) $1.25 and (ii) seventy-five percent (75%) of
the purchase price per share of Common Stock payable by the investors in each
such subsequent equity financing or by such Other Parties. In case any Option is
issued in connection with the sale of Common Stock in a Qualified Offering,
together comprising one integrated transaction, the value assigned to any such
Option (the “Option Value”) shall be calculated using the Black-Scholes model
using a “volatility” of 100 and a “risk free rate” of 2.3% and, for purposes of
determining the Conversion Price, the purchase price per share of Common Stock
shall equal the amount paid per share of Common Stock in the Qualified Offering
minus the Option Value. For the avoidance of doubt, the Conversion Price shall
be adjusted pursuant to this Section 3(b)(ii) for each Qualified Offering.”

5. Except as expressly set forth in the preceding Sections 1 through 4, each of
the Tranche A Notes and the Tranche B Notes shall remain in full force and
effect.

6. Each Holder represents and warrants to the Company that this Amendment has
been duly authorized, executed and delivered by him, her or it and constitutes
his, her or its legal, valid and binding obligation, enforceable against him,
her or it in accordance with its terms. 

2

 

 

7. The Company represents and warrants to the Holders that this Amendment has
been duly authorized, executed and delivered by the Company and constitutes the
Company’s legal, valid and binding obligation, enforceable against the Company
in accordance with its terms.

8. This Amendment may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.

9. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS AND DECISIONS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT
OF LAWS PRINCIPLES WHICH MIGHT CAUSE THE LAWS OF ANY OTHER JURISDICTION TO BE
APPLIED.



3

 

 

IN WITNESS WHEREOF, the Company and the Holders have duly executed this
Amendment effective as of the Effective Date. 



COMPANY:   HOLDER:       GENESIS BIOPHARMA, INC.   Ayer Capital Partners Master
Fund, L.P.       By:     By:   Name:     Name:   Title:     Title:            
HOLDER:   HOLDER:       Epworth-Ayer Capital   Bristol Investment Fund, Ltd.    
  By:     By:   Name:     Name:   Title:     Title:             HOLDER:        
      Ayer Capital Partners Kestrel Fund, LP               By:         Name:    
    Title:        





 



4

 

